Citation Nr: 0518935	
Decision Date: 07/13/05    Archive Date: 07/20/05	

DOCKET NO.  04-07 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for neuritis, 4th to 
7th ribs, on the left, also claimed as chest and back pain, 
currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for chronic bronchitis 
with tuberculosis infection with disease, inactive, currently 
evaluated as 10 percent disabling. 

3.  Entitlement to an increased (compensable) rating for 
chronic duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's personal hearing before the undersigned 
in March 2005 he testified, at pages 3 and 20, that symptoms 
relating to all of the service-connected disabilities for 
which increased evaluations are currently sought were greater 
now than when he was examined in December 2002.  At page 5 of 
the March 2005 hearing transcript the veteran indicated that 
he was beginning his application for Social Security 
benefits.  The record does not indicate that an attempt has 
been made to obtain Social Security records or that the 
veteran has been afforded any VA examination subsequent to 
December 2002.

He also testified, at pages 6 and 7, that he was hospitalized 
approximately every year relating to his bronchitis, and that 
he had been most recently hospitalized at Orange Park 
Hospital in Florida.  Records from Orange Park Medical Center 
were received in November 2002.  However, these records do 
not include any record relating to the veteran being 
hospitalized for a pneumonia or disability relative to his 
chronic bronchitis.  


The veteran testified that he received treatment at a VA 
facility known as the Jacksonville Branch every six weeks.  
He indicated that his last private treatment for neuritis was 
in February or March 2004 by Dr. Trescot.  The record 
includes VA treatment records through April 2002 and a June 
2001 letter from Dr. Trescot, but nothing more recent.

The veteran testified, at pages 17 and 18, that he last 
received private treatment relating to his bronchitis from 
Dr. Dewey in 2002.  The record contains a September 2000 
letter from Dr. Dewey, but does not include records from Dr. 
Dewey thereafter.

At page 14 of the March 2005 hearing transcript the veteran 
indicated that he last worked or attempted to work in 
December 2002 as a result of his service-connected 
disabilities.  The record reflects that the RO has provided 
the veteran with the provisions of 38 C.F.R. § 3.321 (2004).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2004).

In light of the above, the appeal is REMANDED for the 
following:

1.  After obtaining any necessary 
release, request records from the VA 
Jacksonville Branch from April 2002 to 
the present; from Dr. Trescot from June 
2001 to the present; from Orange Park 
Medical Center, including any reports of 
hospitalization, from June 2001 to the 
present; and from Dr. Dewey from 
September 2000 to the present.

2.  Contact the Social Security 
Administration and request all medical 
and administrative records relating to 
any determination regarding the veteran's 
eligibility to receive Social Security 
disability benefits.

3.  The veteran should be afforded VA 
examinations to determine the nature and 
extent of his service-connected neuritis, 
4th to 7th ribs, left, also claimed as 
chest and back pain; chronic bronchitis 
with history of tuberculosis infection 
with disease, inactive; and chronic 
duodenal ulcer.  All indicated tests and 
studies should be conducted and all 
findings described in detail.  The claims 
file must be made available to the 
examiner(s) for review and the 
examination reports should reflect that 
such review is accomplished.  A complete 
rationale for all opinions given should 
be provided.

4.  Thereafter, the issues on appeal 
should be readjudicated, including 
consideration of whether an 
extraschedular evaluation should be 
assigned under 38 C.F.R. § 3.321 (2004).  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

